                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                         Case No. 18-25430-CIV-O’SULLIVAN
                         Case No. 19-20780-CIV-O’SULLIVAN
                         Case No. 19-20787-CIV-O’SULLIVAN
                         Case No. 19-21146-CIV-O’SULLIVAN
                         Case No. 19-24519-CIV-O’SULLIVAN

                                       [CONSENT]

JANE DOE,
     Plaintiff,
v.

THE SCHOOL BOARD OF MIAMI-DADE
COUNTY,
     Defendant.
                                          /
                                         ORDER

      THIS MATTER is before the Court on the Defendant’s Objections to the

Introduction of Kim Lucas’ Memorandum and Deposition (DE# 56, 2/28/2020). Having

reviewed the objections, the Plaintiff’s Response to the Defendant’s Objections to the

Introduction of Kim Lucas’ Memorandum and Deposition (DE# 62, 3/9/2020) and the

Defendant’s Reply to Plaintiff’s Response to the Defendant’s Objections to the

Introduction of Kim Lucas’ Memorandum and Deposition (DE# 64, 3/16/2020), it is

      ORDERED AND ADJUDGED that the defendant’s objections are SUSTAINED,

the defendant’s objections to the deposition of Assistant School Board Attorney Kim

Lucas is SUSTAINED.

      Rule 502(b) of the Federal Rules of Evidence governs waiver limitations

regarding inadvertent disclosure of attorney client and work product privileged

information and communication. Pursuant to Rule 502(b), “[w]hen made in a federal

proceeding ..., the disclosure does not operate as a waiver in a federal proceeding if:
(1) the disclosure is inadvertent; (2) the holder of the privilege or protection took

reasonable steps to prevent disclosure; and (3) the holder promptly took reasonable

steps to rectify the error, including (if applicable) following Federal Rule of Civil

Procedure26(b)(5)(B).” Fed. R. Evid. 502(b).

       Before determining whether an inadvertent disclosure results in a waiver, the

Court must determine whether the subject documents or information is protected by the

attorney client privilege. For information to be protected by the attorney-client privilege,

the Eleventh Circuit requires the party asserting the privilege to show:

       (1) the asserted holder of the privilege is or sought to become a client; (2)
       the person to whom the communication was made (a) is [the] member of a
       bar of a court, or his subordinate and (b) in connection with this
       communication is acting as a lawyer; (3) the communication relates to a
       fact of which the attorney was informed (a) by his client (b) without the
       presence of strangers (c) for the purpose of securing primarily either (I) an
       opinion of law or (ii) legal services or (iii) assistance in some legal
       proceeding, and not (d) for the purpose of committing a crime or tort; and
       (4) the privilege has been (a) claimed and (b) not waived by the client.

In re Grand Jury Proceedings 88-9 (MIA), 899 F.2d 1039, 1042 (11th Cir. 1990) (quoting

United States v. Jones, 517 F.2d 666 (5th Cir. 1975)); see Liles v. Stuart Weitzman

LLC, 90-61448-CIV-COHN/SELTZER, 2010 WL 11505149 (S.D. Fla. June 15, 2010);

see also Bogle v. McClure, 332 F.3d 1347, 1358 (11th Cir. 2003) (burden of proof on

party asserting the privilege).

       The undersigned finds that the attorney-client privilege applies to the two

documents, the Memorandum and the email dated October 20, 2016 authored by

Assistant School Board Attorney Kim Lucas. The Memorandum states “Attorney/Client

Privileged Communication Please Do Not Copy, Distribute, Or Disclose” in all caps and

bold in the center of the page. Ms. Lucas drafted the Memorandum, which contains her

                                               2
mental impression and recommendations, in her capacity as the Assistant School Board

Attorney while providing legal services. Likewise, the October 20, 2016 email was

drafted by Kim Lucas in her capacity as the Assistant School Board Attorney and also

contains her mental impression and recommendations. Additionally, in its initial

response to discovery in the first case, which is the only case in which the inadvertent

disclosures were made during production, the defendant objected to requests numbered

7 and 8 on the grounds that the requests were vague and overbroad to the extent they

requested documents and information that were subject to attorney client privilege or

the work product doctrine. (DE# 56-1, 2/28/2020).

       To avoid waiver, the defendant must satisfy the requirements of Rule 502(b):

inadvertence, reasonable precautions to avoid disclosure, and prompt rectification upon

discovery the of the mistaken production. Fed. R. Evid. 502(b). Here, the undersigned

finds that the defendant did not waive the privilege of the Memorandum or the email

authored by Assistant School Board Attorney Kim Lucas.

       First, the undersigned finds the production of the two subject documents was

inadvertent. The defendant raised the objection in its response to the initial request for

production in February 2019. Additionally, the defendant did not produce the two

subject documents in any other production in the four additional cases. Finally, the

defendant specifically identified the Memorandum as privileged in September 2019.

These facts support the defendant’s position that the production was inadvertent. See

Liles v. Stuart Weitzman LLC, 90-61448-CIV-COHN/SELTZER, 2010 WL 11505149 at

*4 (S.D. Fla. June 15, 2010) (adopting the rationale of Amobi v. Dist. of Columbia Dep’t

of Corrections, 262 F.R.D. 45 (D.D.C. 2009) and accepting the party’s representation

                                             3
that the disclosure was inadvertent, that is, a mistake - unintentional).

       The defendant satisfied the second factor because defense counsel personally

reviewed the documents for privilege and directed his staff to produce non-privileged

documents. Subsequent productions in the four additional cases did not include the two

privileged documents.

       Finally, to avoid waiver, Rule 502(b)(3) requires the party asserting the privilege

to promptly take reasonable steps to rectify the inadvertent disclosure. "[T]he relevant

time under subpart (b)(3) is how long it took the producing party to act after it learned

that the privileged or protected document had been produced." Coburn Group, LLC v.

Whitecap Advisors LLC, 640 F. Supp. 2d 1032, 1041 (N.D. Ill. 2009). As the court in

Heriot observed, "how the disclosing party discovers and rectifies the disclosure is more

important than when after the inadvertent disclosure the discovery occurs." Heriot v.

Byrne, 257 F.R.D. 664, 662 (N.D. Ill. 2009) (emphasis in original). Although the

privileged documents were inadvertently produced eleven months earlier and were

attached as part of larger exhibits to deposition transcripts but were not specifically

referenced during the depositions, there is no evidence that the defendant became

aware of the inadvertent production sooner than January 27, 2020. In the present case,

the defendant promptly sought to rectify the inadvertent disclosure upon learning of it for

the first time on January 27, 2020. Eight days later, on February 4, 2020, the defendant

requested that the plaintiffs’ counsel return and/or destroy the Memorandum and the

email drafted by Assistant School Board Attorney Kim Lucas. The undersigned finds

that the defendant promptly attempted to rectify the inadvertent disclosure as required

by Rule 502(b).

                                             4
       Because the two documents are privileged and the defendant satisfied the

requirements of Rule 502(b), the undersigned finds that the defendant did not waive the

attorney-client privilege. The defendant’s objections are SUSTAINED. Because the

attorney-client privilege applies, the plaintiff shall not be permitted to admit either

document into evidence and shall return all documents to the defendant.

       The defendant also objects to the plaintiffs’ request to depose Assistant School

Board Attorney Kim Lucas. Because the undersigned has found the two documents

authored by Kim Lucas are protected by the attorney client privilege, the plaintiffs

cannot depose Kim Lucas in that regard. To the extent the plaintiffs seek to depose Ms.

Lucas regarding other areas, the plaintiffs have not met their burden. “The Eleventh

Circuit has not expressly ruled on this issue. Courts in this District however, have

generally held that to allow the deposition of a party's attorney, the movant must show

that: (1) the deposition is the only practical means of obtaining the information; (2) the

information sought will not invade the realm of the attorney's work product or interfere

with the attorney-client privilege; (3) the information sought is relevant and crucial to the

preparation of the case; and (4) the movant's needs outweigh the dangers of deposing a

party's attorney.” Covington v. Walgreen Co., No. 1:11-CV-22900, 2012 WL 2120776, at

*3 (S.D. Fla. June 11, 2012) (citing Klayrnan v. Freedom's Watch, Inc., No.

Q7–22433–CIV, 2007 WL 4414803, at *3–4 (S.D. Fla. Dec.14, 2007) (other citations

omitted)). The undersigned finds that the plaintiffs have not met their burden to warrant

the deposition of a party’s attorney. The defendant’s objection to the deposition of

Assistant School Board Attorney Kim Lucas is SUSTAINED. The plaintiffs shall not

depose Kim Lucas. See West Peninsular Title Co. v. Palm Beach County, 132 F.R.D.

                                               5
301, 302 (S.D. Fla. 1990) (granting a protective order to prevent the deposition of

county’s attorneys).

        DONE AND ORDERED in Chambers at Miami, Florida this 19th day of March,

2020.




                                  JOHN J. O’SULLIVAN
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                            6
